EXHIBIT 99.1 Meyler&Company LLC One Arin Park Phone: 732-671-2244 Certified Public Accountants 1715 Highway 35 & Management Consultants Middletown, NJ 07748 February 28, 2013 Mr. Seong Sam Cho Pollex, Inc. 2005 De La Cruz Blvd., Suite 235 Santa Clara, CA 95050 Dear Mr. Cho, As a result of Meyler & Company, LLC (“Meyler”) combining its practice with Cowan, Gunteski, & Company, P.A., (“Cowan”), the clients ofMeyler became clients of Cowan. As a result of the combination, the client-auditor relationship between Pollex, Inc. (Commission File Number 000-49933) and Meyler, independent registered public accounting firm, has ceased effective February 28, 2013. Sincerely, /s/Meyler & Company, LLC cc: PCAOB Letter File Office of the Chief Accountant Securities and Exchange Commission treet N.E. Washington, D.C. 20549-7561
